Citation Nr: 0617124	
Decision Date: 06/12/06    Archive Date: 06/26/06

DOCKET NO.  03-04 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for hypertension, on a 
direct basis and as secondary to the veteran's service 
connected post traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to January 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that denied the veteran's claim of 
entitlement to service connection for hypertension.  This 
issue was remanded in July 2005 for further development, and 
now returns again before the Board.


FINDINGS OF FACT

Hypertension was first diagnosed many years after service; 
the preponderance of the evidence of record indicates that 
this disability is not related to service or his service-
connected PTSD.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
military service, and it is not proximately due to or the 
result of his service-connected PTSD; nor may it be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§  3.303, 3.307, 3.309. 3.310 
(2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in April 2002, July 
2003, and August 2005.  The originating agency essentially 
informed the veteran to submit any pertinent evidence in his 
possession, informed him of the evidence required to 
substantiate his claim, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained, and the veteran has been afforded 
appropriate VA examinations.  The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent, particularly, 
the veteran's VA outpatient treatment records and reports of 
his VA examinations.  In addition, neither the veteran nor 
his representative has identified any additional pertinent 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to this claim, except for the issues discussed in the Remand 
below.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

Since the claim is being denied, no additional disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the issues 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also 38 C.F.R. § 20.1102 (2005) 
(harmless error).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent, particularly, the veteran's VA outpatient 
treatment records and reports of his VA examinations.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss 
in detail the extensive evidence submitted by the veteran or 
on his behalf.  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows or fails 
to show on each of his claims.  Dela Cruz v. Principi, 15 
Vet. App. 143, 148-49 (2001) (a discussion of all evidence by 
the Board is not required when the Board has supported its 
decision with thorough reasons and bases regarding the 
relevant evidence).

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  With chronic 
diseases shown as such in service (or within the presumptive 
period under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic disability in service or 
during an applicable presumption period and still has such 
disability. Such evidence must be medical unless it relates 
to the disability as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a disability noted during 
service is not shown to be chronic then generally a showing 
of continuity of symptomatology after service is required for 
service connection.

In addition, certain chronic diseases, including 
hypertension, may be presumed to have been incurred during 
service if they first become manifest to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2005).

Further, secondary service connection will be granted when a 
disability is proximately due to or the result of a service 
connected disease or injury.  38 C.F.R. §  3.310 (2005).  
Secondary service connection may be established for a 
disorder which is aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Taking into account all relevant evidence of record, the 
Board finds that service connection is not warranted for 
hypertension.  In this regard, the Board finds that the 
preponderance of the evidence of record indicates that the 
veteran's hypertension is not related to service or to his 
service connected PTSD, nor may it be presumed to have been 
incurred in service.  Reviewing the evidence of record, the 
veteran's service medical records are negative for complaints 
of, or treatment for, hypertension.  The report of the 
veteran's seperation examination, dated December 1970, noted 
the veteran to have a blood pressure reading of 118/78, a 
normal reading. 

Post-service medical records reflect periodic treatment for 
hypertension between December 1999 and June 2002.  At a VA 
examination conducted in September 2002, the examiner 
provided an impression of hypertension, most likely essential 
in nature, and noted that the veteran had been diagnosed with 
this disorder sometime in 1997 or 1998.  Additional medical 
records reflect continued treatment for hypertension.

In a statement dated in March 2003, a private physician who 
has treated the veteran expressed his opinion that "[t]here 
is a significant likelihood that [the veteran's] hypertension 
is related to his post traumatic stress disorder."  Also 
included in the claims folder is an August 2003 medical 
opinion (obtained in a separate case) in which a VA physician 
stated that "one cannot . . . [s]ay with any degree of 
medical support that there is an association between one[']s 
developing any coronary artery disease and their having years 
of mental distress as would be manifest with posttraumatic 
stress disorder."  This doctor specifically stated that 
"[t]here is at this moment no scientific basis for a 
connection between stress and the development of 
cardiovascular disease."

Thereafter, in December 2004, a VA physician who had reviewed 
the veteran's record expressed his opinion that the veteran's 
"hypertension is not related to his military service."  
Rather, the physician felt that a much greater significant 
cause of the veteran's hypertension was his weight gain of 
almost 70 pounds since his military separation examination.  
In addition, the physician noted that he had found no 
literature to support the private doctor's opinion that the 
veteran's hypertension might have been due to his PTSD, and 
cited several medical articles in support of this.  However, 
the VA physician did not express an opinion, as requested, as 
to whether it was more likely, less likely, or as likely as 
not that the veteran's hypertension was aggravated by his 
service-connected PTSD and, if so, what measurable degree of 
current hypertensive disability represents a permanent 
increase in its severity caused by the veteran's service-
connected PTSD.

In a February 2005 statement, the same VA physician who had 
provided the December 2004 opinion reiterated that he could 
"find no link between . . . [the veteran's hypertension and 
his service-connected PTSD]."  Treatise evidence was 
submitted regarding the possible link between stress and 
hypertension and it was indicated that this evidence was 
inconclusive.  However, this physician then stated that "[i]t 
is as likely as not that the [veteran's] PTSD was aggravated 
by his hypertension, and it is as likely as not that the 
[veteran's] hypertension was aggravated by his PTSD."  The 
physician did not indicate what measurable degree of current 
hypertensive disability represents a permanent increase in 
its severity caused by the service-connected PTSD as had been 
requested.

The veteran was provided with a VA examination in September 
2005. The examiner's opinion at that time was that the 
veteran's diagnosis was essential hypertension, of unknown 
etiology.  The examiner indicated that he felt the veteran 
was diagnosed with essential hypertension, that is, 
hypertension not secondary to any other cause, because the 
veteran's physical examination was normal, lab testing was 
normal, and there was no secondary cause of hypertension 
detected by him.  The examiner further indicates that the 
veteran's essential hypertension is not at least as likely as 
not (less than 50%) caused by or aggravated by the veteran's 
service connected PTSD.  The examiner also opined that the 
veteran's hypertension was not aggravated by his PTSD.  In 
support of these theories, the examiner cited a medical 
treatise.  The examiner also indicated that he had reviewed 
previous medical opinions of record, and disagreed with those 
opinions as to a correlation between PTSD and hypertension, 
as he felt there was no medical literature supporting this 
correlation.

The Board finds most probative the opinion from a VA examiner 
in September 2005, who reviewed the veteran's entire record, 
thoroughly examined the veteran, and supported his opinion 
that the veteran's hypertension was not caused or aggravated 
by his PTSD with citation to medical literature.  The Board 
recognizes the opinion from a private physician, dated March 
2003, however, that opinion did not include a thorough 
examination of the veteran, and the physician does not cite 
any evidence in support of his opinion at that time.  The 
suggestion by the VA physician in February 2005 that 
hypertension and PTSD aggravated each other did not cite to 
any measurable increase in hypertension caused by the 
service-connected PTSD.  In fact, no competent evidence has 
been presented identifying what additional disability is due 
to PTSD.  However, the Court has indicated that the veteran 
should be compensated for the degree of disability (but only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  Allen, 7 Vet.App. at 448 (1995).  
The September 2005 VA opinion indicated that there was no 
permanent increase in hypertension pathology related to the 
service-connected PTSD and cited authority for that finding.  
Considering these opinions, and all opinions and evidence of 
record, including that the veteran was not diagnosed with 
hypertension until many years after his seperation from 
service, the Board finds that the preponderance of the 
evidence of record is against a grant of service connection 
for the veteran's hypertension, as either directly related to 
service, as secondary to the veteran's service connected 
PTSD, or under a presumption of service connection.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for hypertension, on a 
direct basis and as secondary to the veteran's service 
connected post traumatic stress disorder, is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


